Citation Nr: 1422840	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  08-10 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for cough and tightness in the chest/lungs, to include as secondary to service-connected gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service from April 1986 to April 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Salt Lake City, Utah Department of Veterans Affairs (VA) Regional Office (RO).  Jurisdiction rests with the Portland, Oregon RO.

In August 2010, the Veteran had a hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.  The above-listed issues were then remanded by the Board in May 2011 for additional development.

A portion of the Veteran's records are contained in the Virtual VA system.  Any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of entitlement to service connection for a right knee disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's chronic cough is proximately due to his service-connected gastroesophageal reflux disease (GERD).


CONCLUSION OF LAW

The criteria for service connection for a chronic cough have been met.  38 U.S.C.A. § 1110, 1131, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. § 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) outlines procedural assistance VA must provide to claimants in certain cases.  If the VCAA is applicable, the Board must ensure that the required notice and assistance provisions of the law have been properly applied.  In this case, the Board is granting in full the benefit being decided on appeal.  Assuming that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

Service Connection

Service connection is warranted for a disability which is proximately due to, aggravated by, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2013).  A finding of secondary service connection requires competent medical evidence to connect the asserted secondary disability to the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 10 Vet. App. 432 (1997).

In this case, the Veteran is already service-connected for GERD, and is seeking service connection for a disability manifested by a cough and tightness of the chest and lungs.  VA treatment records dated April 2008 include a statement from the Veteran's treating physician, noting that she was concerned his cough was related to GERD.  A January 2009 VA examiner clearly stated that the cough was likely related to GERD.  A September 2011 VA examiner stated that the Veteran's chronic cough was at least as likely as not caused by GERD, as a cough was a common finding associated with GERD.

There is no competent medical evidence to specifically contradict the above opinions.  Therefore, service connection for a chronic cough secondary to GERD is warranted.

ORDER

Service connection for a chronic cough is granted.


REMAND

The Board previously remanded the claim for service connection for a right knee disorder for a VA examination to determine whether the Veteran had a diagnosed knee condition, and if so, offer an opinion as to its etiology.

The Veteran underwent a VA examination in September 2011.  In the opinion section of the examination report, the examiner stated that the Veteran did not have a right knee disability, citing to the negative findings of an MRI.  However, in a separate section of the report, the examiner recorded a diagnosis of "right knee strain," noting that the disability had significant effects on the Veteran's occupation, and mild to moderate effects on activities of daily living.  The examination findings are therefore ambiguous and require further clarification.

Accordingly, the case is REMANDED for the following action:

1. Forward the claims file, including a copy of this remand, to the examiner who conducted the September 2011 VA examination.  The examiner must provide a supplemental opinion clearly addressing whether the Veteran has a right knee disability, to include right knee strain.  
If any disability, including knee strain, is present, the examiner should provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any such disability is related to service and/or was caused or aggravated by the Veteran's service-connected left knee disability.  If so, the examiner should discuss the degree of aggravation caused by the left knee disability.

A discussion of the complete rationale for all opinions expressed should be included in the examination report.  If the physician cannot respond without resorting to speculation, he/she should so indicate this and explain the reason why an opinion would be speculative.  

If the September 2011 VA examiner is not available, then the Veteran should be scheduled for a new VA examination.  All indicated tests and studies must be completed, and the examiner should address the questions posed above.

2.  Following completion of the foregoing, review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action.

3.  After the requested development has been completed, readjudicate the merits of the Veteran's claim for service connection for a right knee disability based on all the evidence of record, including any additional information and further development obtained as a result of this remand.  If any of the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
KRISTI L. GUNN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


